Exhibit 10.2

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (the “Agreement”) is entered into as of November 30,
2011 (the “Effective Date”), by and among Radius Health, Inc., a Delaware
corporation (together with any successor thereto, the “Company”), and C. Richard
Lyttle, Ph.D. (the “Executive”).

 

RECITALS

 

A.            The Executive currently serves as the President and Chief
Executive Officer of the Company pursuant to that certain offer letter dated
July 2, 2004 (the “Offer Letter”).

 

B.            The Executive and the Company mutually desire to transition the
Executive from President and Chief Executive Officer of the Company to Chief
Scientific Officer of the Company effective as of December 5, 2011 (the
“Transition Date”).

 

C.            The Executive and the Company mutually desire that, effective as
of the Effective Date, this Agreement will supersede the Offer Letter in its
entirety, and the Company shall continue to employ the Executive, and the
Executive shall accept such continued employment, on the terms and subject to
the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Term; Employment.

 

(a)           The Company shall continue to employ the Executive as President
and Chief Executive Officer from the Effective Date through the Transition
Date.  On the Transition Date, the Executive shall transition to become the
Chief Scientific Officer of the Company.  As Chief Scientific Officer, the
Executive shall have such duties, responsibilities and authority as shall be
assigned to the Executive from time to time by the Chief Executive Officer of
the Company or the Board.  The Executive shall report directly to the Chief
Executive Officer.  The Executive acknowledges and agrees that the transition to
Chief Scientific Officer shall not constitute “Good Reason” under the Offer
Letter.  Effective as of the Transition Date, the Executive resigns from his
position as a director of the Company and shall cease to hold any position
(whether as an officer, member of the Board, trustee, fiduciary, or otherwise)
with, and shall cease to exercise or convey any authority (actual, apparent, or
otherwise) on behalf of, the Company and its subsidiaries, except as otherwise
specifically provided in this Agreement.

 

(b)           The Executive’s employment as Chief Scientific Officer hereunder
shall be for a period (the “Employment Period”) commencing on the Transition
Date and ending on June 1, 2012 (the “Six Month Anniversary”).  After March 1,
2012 (the “Three Month Anniversary”), either the Executive or the Company may
terminate

 

1

--------------------------------------------------------------------------------


 

the Employment Period and Executive’s employment at any time and for any reason
whatsoever (or for no reason) by providing at least two (2) weeks advance
written notice (or such lesser period of time as may be mutually agreed to by
the Company and the Executive).  Notwithstanding the foregoing, nothing in this
Agreement shall restrict the Company from terminating the Employment Period and
the Executive’s employment for Cause at any time (including without limitation
prior to the Three Month Anniversary).

 

(c)           During the Employment Period, the Executive shall perform the
services required by this Agreement primarily at the Executive’s principal
residence, except for travel to the Company’s headquarters as may reasonably be
necessary (any such travel to be reimbursed in accordance with the Company’s
policies as in effect from time to time).

 

(d)           During the Employment Period, the Executive shall devote all
necessary business time and attention to the business and affairs of the
Company, and shall use his best efforts, skills, and abilities to promote its
interests.  Notwithstanding the foregoing, the Company acknowledges that the
Executive currently serves as the Executive Chairman of another business and
that he may continue to perform in that role during and following the Employment
Period.

 

2.             Compensation and Benefits.

 

(a)           During the Employment Period, the Executive shall continue to
receive his base salary at the rate in effect as of immediately prior to the
Effective Date (“Base Salary”), which shall be paid to the Executive in
accordance with the Company’s standard payroll practices.

 

(b)           The Executive shall remain eligible to receive his annual bonus
for calendar year 2011 at the levels previously established for such bonus by
the Board and communicated to the Executive, subject to and in accordance with
the applicable bonus plans and policies of the Company.

 

(c)           The Executive shall be eligible to earn for calendar year 2012 a
discretionary cash performance bonus under the Company’s bonus plan or program
applicable to senior executives (the “2012 Bonus”).  The Executive’s target 2012
Bonus shall be forty percent (40%) of the Executive’s Base Salary, but the
actual amount of the 2012 Bonus shall be determined on the basis of the
attainment of Company performance metrics and/or individual performance
objectives, in each case, as established and approved by the Board or the
Compensation Committee of the Board in its sole discretion.  Payment of the 2012
Bonus (if any) shall be contingent upon the Executive’s continued employment
with the Company through the payment date (other than as provided in
Section 3(c)).

 

(d)           During the Employment Period, the Executive shall continue to vest
in any options to purchase Company common stock or other equity awards held by
the Executive pursuant to the terms of such options and other equity awards.

 

2

--------------------------------------------------------------------------------


 

(e)           During the Employment Period, the Executive will be eligible to
participate in all of the employee benefits and benefit plans that the Company
generally makes available to its full-time regular employees, including group
health plans, life, disability and AD&D insurances, a 401k plan, tuition
reimbursement, parking or public transportation and various types of paid time
off, subject to the terms and conditions of such benefits and plans, and the
Executive will continue to accrue vacation at the same rate as in effect as of
the Effective Date.  The Company reserves the right to terminate, modify or add
to its benefits and benefit plans at any time.

 

3.             Termination.

 

(a)           Unless sooner terminated, the Executive’s employment with the
Company shall automatically terminate on the Six Month Anniversary.

 

(b)           In the event of a termination of the Executive’s employment with
the Company for any reason, the Company shall pay the Executive or the
Executive’s estate or legal representative (as applicable), within thirty (30)
days after the date of the Executive’s termination of employment (the “Date of
Termination”), (i) any earned but unpaid Base Salary and accrued but unused
vacation as of the Date of Termination and (ii) any unreimbursed business
expenses incurred by the Executive prior the Date of Termination, subject to and
in accordance with Company policy for senior executives, prior the date of
termination.

 

(c)           In the event the Executive’s employment is terminated (i) due to
the Executive’s death prior to the Three Month Anniversary or (ii) for any
reason other than for Cause after the Three Month Anniversary (including without
limitation an automatic termination upon the Six Month Anniversary), (A) the
Executive shall be entitled to receive the 2012 Bonus, pro rated based on the
number of days in the calendar year through the Date of Termination, payable
within sixty (60) days after the Date of Termination and (B) any vested and
outstanding options to purchase shares of the Company’s common stock held by the
Executive on the Date of Termination shall remain exercisable until the later to
occur of (1) the first anniversary of the Date of Termination or (2) the date
that is 30 days after the date on which the Company’s common stock first becomes
listed on a national stock exchange; provided, however, that in no event shall
any stock option remain exercisable beyond the original expiration date of such
option and provided, further, that each such option shall be terminable in
accordance with the terms of the equity plan pursuant to which it was granted. 
Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided in this Section 3(c) that the Executive execute
and deliver to the Company an effective release of claims in substantially the
form attached hereto as Exhibit A (the “Release”) within thirty (30) days
following the Date of Termination.

 

(d)           The parties agree that, except as expressly set forth in this
Agreement or as determined by the terms of any employee benefit plan in which
the Executive was participating as of the Executive’s termination of employment,
or as otherwise

 

3

--------------------------------------------------------------------------------


 

required by law, the Executive will not be entitled to receive any compensation
or benefits after or in connection with the termination of the Executive’s
employment with the Company for any reason.

 

4.             Additional Agreements.  The parties acknowledge and agree that
they have entered into an Indemnification Agreement, and that such
Indemnification Agreement shall remain in full force and effect in accordance
with its terms.  As a condition to this Agreement, the Executive shall enter
into a Confidentiality and Non-Competition Agreement with the Company
substantially in the form set forth on Exhibit B (the “Noncompetition
Agreement”).

 

5.             Release.  The Executive irrevocably waives, releases and
discharges each of the Company and its respective affiliates, stockholders,
partners, officers, directors, employees, agents, representatives, successors
and assigns (collectively, the “Company Parties”) from any and all liabilities
and obligations to the Executive of any kind or nature whatsoever (including in
respect of any rights of contribution or indemnification) with respect to the
Company’s employment of the Executive prior to the Effective Date and the
transition of Executive’s employment with the Company as contemplated by this
Agreement, in each case, whether absolute or contingent, liquidated or
unliquidated, and whether arising under any agreement or understanding or
otherwise at law or equity, and the Executive agrees not to seek to recover any
amounts in connection therewith or thereunder from any of the Company Parties. 
Notwithstanding the foregoing, this release shall not operate to release (a) any
claims which the Executive may have under this Agreement and (b) the ability of
the undersigned to assert any Claims that he cannot be required to release as a
matter of law.

 

6.             Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)           “Board” shall mean the Board of Directors of the Company or
similar governing body of the Company.

 

(b)           “Cause” shall mean any one or more of the following: (i) the
Executive’s willful and continuing failure to perform his substantial
responsibilities to the Company as Chief Scientific Officer (other than any such
failure resulting from incapacity due to physical or mental illness), for a
period of thirty (30) days after receiving notice from the Board that
sufficiently details the manner in which the Board believes that the Executive
has not substantially performed these responsibilities; (ii) the Executive’s
willful misconduct, fraud, or material dishonesty that results in material harm
to the Company; (iii) the Executive’s breach of fiduciary duty to the Company;
(iv) the Executive’s willful disregard of the rules or policies of the Company
or directions from the Board that results in material harm to the Company; or
(v) the Executive’s material breach of the Noncompetition Agreement or any other
agreement executed by the Executive with the Company.

 

(c)           “Company Entity” shall mean the Company, any direct or indirect
subsidiary of the Company or any successor or purchaser of any of the foregoing.

 

4

--------------------------------------------------------------------------------


 

7.             General Provisions.

 

(a)           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(i) delivered personally, (ii) delivered by certified or registered mail,
postage prepaid, return receipt requested, or (iii) delivered by overnight
courier (provided that a written acknowledgment of receipt is obtained by the
overnight courier) to the party concerned at the address indicated below or to
such changed address as such party may subsequently give such notice of:

 

If to the Company:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA 02139

Attn: Chairman of the Board

Facsimile: (617) 551-4701

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

John Hancock Tower, 20th Floor

200 Clarendon Street

Boston, MA 02116

Attn:  Peter N. Handrinos, Esq.

Facsimile:  (617) 948-6001

 

If to the Executive:

 

at the last residential address known by the Company

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

(b)           Successors and Binding Agreement.

 

(i)            This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including, without
limitation, any purchaser of all or substantially all of the assets of the
Company.

 

(ii)           The Company will require any successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place.

 

5

--------------------------------------------------------------------------------


 

(iii)          For purposes of this Agreement, the “Company” shall mean both the
Company, as defined in the Recitals, and any successor of or to the Company.

 

(iv)          This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and/or legatees.  The Executive agrees that the
Executive’s obligations under this Agreement are personal in nature and, without
the consent of the Company, he may not assign, transfer, or delegate this
Agreement or any rights or obligations hereunder, provided, that upon the
Executive’s death, the Executive may assign the Executive’s rights hereunder to
the Executive’s estate or heirs.

 

(c)           Complete and Final Agreement.  Effective as of the Effective Date,
this Agreement, together with the Noncompetition Agreement and Indemnification
Agreement, constitutes the complete and final agreement by and between the
parties, and replaces, terminates and supersedes any and all prior and
contemporaneous negotiations, representations, understandings or agreements
between the Executive and the Company (or any predecessor thereof) relating to
the matters herein (including without limitation the Offer Letter).  The
Executive hereby agrees that as of the Effective Date any other such agreement
or understanding is hereby terminated and shall be of no further force or
effect.  The parties further intend that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative or other legal proceeding to vary the
terms of this Agreement.  This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

(d)           Construction / Counsel.  This Agreement shall be deemed drafted
equally by both the parties.  Its language shall be construed as a whole and
according to its fair meaning, with no presumption that any language shall be
construed against any party.  Paragraph headings used herein are for convenience
and are not part of this Agreement and shall not be used in construing it.  The
Executive acknowledges that he has had adequate opportunity to consult with
legal or other counsel of the Executive’s choosing prior to execution of this
Agreement.

 

(e)           Governing Law.  Any dispute, controversy, or claim of whatever
nature arising out of or relating to this Agreement or breach thereof shall be
governed by and interpreted under the laws of the Commonwealth of Massachusetts,
without regard to conflict of law principles.

 

(f)            Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall nevertheless remain in full force and
effect.  Further, the parties agree that any invalid, illegal or unenforceable
provision or restriction shall be deemed modified so that it shall be enforced
to the greatest extent permissible under law.  To the extent that any court of
competent jurisdiction determines any provision or restriction herein to be
overly broad, or

 

6

--------------------------------------------------------------------------------


 

unenforceable, such court is hereby empowered and authorized to limit such
provisions or restrictions so that it is enforceable for the longest duration of
time, within the largest geographical area and with the broadest scope, as
permitted by law.

 

(g)           Survival of Provisions.  Notwithstanding any other provision of
this Agreement, the parties’ post-termination obligations and the parties’ other
respective rights shall survive any termination or expiration of this Agreement
or the termination of the Executive’s employment for any reason whatsoever.

 

(h)           Waiver.  No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing signed by the Executive and the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

(i)            Withholding.  All amounts payable under this Agreement shall be
subject to reduction to reflect such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(j)            Section 409A.

 

(i)            To the extent applicable, this Agreement shall be interpreted and
applied consistent and in accordance with Section 409A of the Code.  If,
however, the parties determine that any compensation or benefits payable under
this Agreement may be or become subject to Section 409A of the Code, the Company
and the Executive shall cooperate to adopt such amendments to this Agreement or
to adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take such other actions, as the parties
mutually determine to be necessary or appropriate to (A) exempt the compensation
and benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or
(B) comply with the requirements of Section 409A of the Code.  For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, if at
the time of the Executive’s termination of employment with the Company, the
Executive is a “specified employee” as defined in Section 409A of the Code, as
determined by the Company in accordance with Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the

 

7

--------------------------------------------------------------------------------


 

commencement of the payment of any such payments or benefits hereunder (without
any reduction in the payments or benefits ultimately paid or provided to the
Executive) until the date that is at least six (6) months following the
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code), whereupon the Company will pay the
Executive a lump-sum amount equal to the cumulative amounts that would have
otherwise been previously paid to the Executive under this Agreement during the
period in which such payments or benefits were deferred.  Thereafter, payments
will resume in accordance with this Agreement.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

Radius Health, Inc.

 

 

 

 

 

By:

/s/ Kurt C. Graves

 

Name: Kurt C. Graves

 

Title: Chairman of the Board of Directors

 

 

 

Date: November 30, 2011

 

 

 

 

 

/s/ C. Richard Lyttle

 

C. Richard Lyttle, Ph.D.

 

 

 

 

 

Date: November 30, 2011

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

General Release and Waiver

 

The undersigned irrevocably waives, releases and discharges each of the Company
and its respective affiliates, stockholders, partners, officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Company Parties”) from any and all liabilities and obligations to the
undersigned of any kind or nature whatsoever (including in respect of any rights
of contribution or indemnification) with respect to the Company’s employment of
the undersigned and the undersigned’s termination of employment with the
Company, in each case, whether absolute or contingent, liquidated or
unliquidated, and whether arising under any agreement or understanding or
otherwise at law or equity, and the undersigned agrees not to seek to recover
any amounts in connection therewith or thereunder from any of the Company
Parties.  Notwithstanding the foregoing, this release shall not operate to
release (a) any claims which the undersigned may have to payments or benefits
under Section 3(c) of that certain Transition Agreement, dated as of
November 30, 2011, between the Company and the undersigned and (b) the ability
of the undersigned to assert any Claims that he cannot be required to release as
a matter of law.

 

 

Date:

 

 

 

 

 

C. Richard Lyttle, Ph.D.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Noncompetition Agreement

 

--------------------------------------------------------------------------------


 

Confidentiality and Non-Competition Agreement

 

In consideration for the agreement of Radius Health Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”) to employ me as an
employee or consultant and my receipt of the compensation now and hereafter paid
to me by the Company, I agree as follows:

 

1.   Definition of Confidential Information.  I acknowledge that I may be
furnished or have access to confidential, proprietary or trade secret
information relating to the Company’s past, present or future (i) products,
processes, formulas, patterns, compositions, compounds, projects,
specifications, know how, research data, clinical data, personnel data,
compilations, programs, devices, methods, techniques, inventions, software code,
developments, documentation, original works of authorship, designs and technical
data, and improvements thereto (collectively, “Technology”); (ii) research and
development activities, (iii) marketing, business or business development
activities, including without limitation prospective or actual bids or
proposals, pricing information and financial information; (iv) customers or
suppliers; or (v) other administrative, management, planning, financial,
marketing, purchasing or manufacturing activities.  All of this type of
information, whether it belongs to the Company or was provided to the Company by
a third party with the understanding that it be kept confidential, and any
documents, diskettes or other storage media, or other materials or items
containing this type of information, are proprietary and confidential to the
Company (“Confidential Information”).

 

2.   Obligations.  I agree to preserve and protect the confidentiality of
Confidential Information both during and after my employment with the Company. 
In addition, I agree not to, at any time during the term of this Confidentiality
and Non-Competition Agreement (this “Agreement”) or thereafter, (i) disclose or
disseminate Confidential Information to any third party, including without
limitation employees or consultants of the Company without a legitimate business
need to know; (ii) remove Confidential Information from the Company’s premises
or make copies of Confidential Information, except as required to perform my
job; or (iii) use Confidential Information for my own benefit or for the benefit
of any third party.  I also agree to take all actions necessary to avoid
unauthorized disclosure and otherwise to maintain the confidential or
proprietary nature of such Confidential Information.  If I am not certain
whether or not information is confidential, I will treat that information as
Confidential Information until I have verification from the Company’s Personnel
Officer that the information is not Confidential Information.

 

3.   Exceptions.  The Company agrees that the obligations in Section 2 do not
apply to any information that I can establish (i) has become publicly known
without a breach of this Agreement by me or a third party’s breach of an
agreement to maintain the confidentiality of the information; or (ii) was
developed by me prior to the date this Agreement is signed, and prior to the
date any earlier Confidentiality Agreement of the Company was signed, if the
date of development can be established by documentary evidence.  For the
purposes of clause (i) of the preceding sentence, Confidential Information will
be deemed to have become publicly known only if I can establish that all
material features comprising such information have become publicly known.

 

12

--------------------------------------------------------------------------------


 

4.   Former Employer Information.  I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or current employer or any other person or entity
and that I will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

 

5.   Inventions and Works Retained and Licensed.  I have attached hereto, as
Exhibit A, a list describing all Technology which was created, made, conceived,
developed or reduced to practice (collectively, “Developed”) by me, solely or
jointly,  prior to my employment with the Company (collectively referred to as
“Prior Works or Inventions”), which belong to me, which relate to the Company’s
business, products, or research and development, and which are not assigned to
the Company hereunder, or, if no such list is attached, I represent that there
are no such Prior Works or Inventions.  If, in the course of my employment with
the Company, I incorporate into a Company product, process or machine, or
otherwise use for the benefit of the Company, a Prior Work or Invention, whether
or not listed, owned by me or in which I have an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, assignable, irrevocable,
perpetual, worldwide license to make, have made, modify, reproduce, distribute,
prepare derivative works of, use, import, offer to sell, sell and otherwise
exploit such Prior Work or Invention, including without limitation as part of or
in connection with such product, process or machine or other use of the same.

 

6.   Ownership of Work Product.

 

(a)  I agree that the Company owns all right, title and interest in, including
without limitation all trade secrets, patent rights, copyrights, trademarks, and
other intellectual property rights (collectively, “Intellectual Property
Rights”) in the following works that I Develop, solely or jointly, during and
for one (1) year after termination of my employment with the Company: 
(i) Technology that is created using the Company’s facilities, supplies,
information, trade secrets or time, (ii) Technology that relates directly or
indirectly to or arises out of the actual or proposed business of the Company,
including, without limitation the research and development activities of the
Company, (iii) Technology that relates directly or indirectly to or arises out
of any task assigned to me or work I perform for the Company  or (iv) Technology
that is based on Confidential Information (collectively “Work Product”). 
Because any Work Product will inevitably be based upon or somehow involve the
Company’s business, products, services or methodologies, I agree that any Work
Product will belong to the Company even if I Develop it on my own time, using my
own equipment, whether on the Company’s premises or elsewhere.  I will promptly
provide full written disclosure to an officer of the Company of any Work Product
I Develop, solely or jointly, during the term and for a period of one (1) year
thereafter.  I hereby irrevocably assign and agree to assign to the Company the
ownership of, and all Intellectual Property Rights in, the Work Product.  The
Company will have the right to hold in its own name all rights in the Work
Product, including without limitation all Intellectual Property Rights therein. 
I also waive all claims to moral rights in any Work Product.

 

(b)  I agree to cooperate fully with the Company, both during and after my
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other Intellectual Property Rights (both
in the United States and foreign countries) relating to Work Product.  I agree
to execute and deliver all papers, including, without limitation,

 

13

--------------------------------------------------------------------------------


 

copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable to protect its rights and interests in
any Work Product.  I further agree that if the Company is unable, after
reasonable effort, to secure my signature on any such papers, any executive
officer of the Company shall be entitled to execute any such papers as my agent
and attorney-in-fact, and I hereby irrevocably designate and appoint each
executive officer of the Company as my agent and attorney-in-fact to execute any
such papers on my behalf, and to take any and all actions as the Company may
deem necessary or desirable to protect its rights and interests in any Work
Product, under the conditions described in this sentence.

 

7.   Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Work Product made by me (solely or jointly with others)
during the term of my employment with the Company.  The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company.  The records will be available to and remain the sole property of
the Company at all times.

 

8.   Return of Confidential Information.  I agree to return to the Company all
Confidential Information in my possession, custody or control immediately upon
my termination, or earlier, from the Company for any reason, if the Company
requests.

 

9.   Notification of New Employer.  In the event I leave the employ of the
Company for any reason, I hereby grant consent to notification by the Company to
my new employer about my rights and obligations under this Agreement.

 

10.   Noncompetition; Nonsolicitation of Employees.  In order to protect the
value of any Confidential Information, I agree to the following provisions
against unfair competition, which I acknowledge represent a fair balance of the
Company’s rights to protect its business and my right to pursue employment:

 

(i)  Except for the continuation of my current service as the Executive Chairman
of another business, which, for the avoidance of doubt, I may continue during
and after my employment or other service with the Company, while I am employed
by the Company and for a period of one (1) year immediately following
termination of such employment (for any reason whatsoever, whether voluntary or
involuntarily), I agree that I will not, whether alone or as a partner, officer,
director, consultant, agent, representative, employee or security holder of any
company or their commercial enterprise, directly or indirectly engage in, have
an equity interest in, interview for a potential employment or consulting
relationship with or manage, provide services to or operate any person, firm,
corporation, partnership, association, other entity or business or other
activity anywhere in the world that engages in business that is competitive with
or renders services to any firm or business organization which competes with the
business of the Company, which business includes, without limitation, the
research, discovery and/or development of therapeutics to treat osteoporosis or
hot flashes, or any other therapeutics that the Company is actively engaged in
at the time of termination of my employment (the “Company’s Business”);
provided, that the Company’s Business shall not include any business that the
Company has not taken more than de minimis steps to engage in at the time of the
termination of my employment.  The foregoing prohibition shall not prevent my
employment or engagement after termination if such employment or engagement, in
any capacity, does not involve work or

 

14

--------------------------------------------------------------------------------


 

matters related to the Company’s Business as long as the entity (including its
affiliates) that I become employed with or engaged by is primarily involved in
businesses that are not related to the Company’s Business and so long as I do
not work or have contact with, either directly or indirectly, any business unit
of such an entity that is engaged in the Company’s Business.  I shall be
permitted to own securities of a public company not in excess of five (5%) of
any class of such securities and to own stock partnership interests or other
securities of any entity not in excess of five (5%) of any class of such
securities and such ownership shall not be considered to be competition with the
Company.

 

(ii)  While I am employed at the Company and for a period of one (1) year
immediately following termination of such employment (for any reason whatsoever,
whether voluntary or involuntarily), I agree that I will not (A) directly or
indirectly solicit, recruit or induce any employee, customer, subscriber,
supplier, vendor or business affiliate of the Company to terminate its
employment or other arrangement with the Company or otherwise alter its
relationship with the Company or (B) directly or indirectly, for myself or any
other person or entity, solicit or recruit any employee of the Company to work
for a third party other than the Company or hire any such employee during the
employee’s employment with the Company and for a period of twelve months
following the employee’s employment with the Company or engage in any activity
that would cause or encourage any employee to violate any agreement with the
Company.

 

(iii) In the event the terms of this Section 10 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

11. Representations and Warranties.  I represent and warrant that (i) I am able
to perform the duties of my position and that my ability to work for the Company
is not limited or restricted by any agreements or understandings between me and
other persons or companies; (ii) I will not disclose to the Company, its
employees, consultants, clients, teaming partners or suppliers, or induce any of
them to use or disclose, any confidential information or material belonging to
others, except with the written permission of the owner of the information or
material; and (iii) any information, material or product I create or develop
for, or any advice I provide to, the Company, its employees, consultants,
clients, teaming partners or suppliers, will not rely or be based on
confidential information or trade secrets I obtained or derived from a source
other than the Company.  I agree to indemnify and hold the Company harmless from
damages, claims, costs and expenses based on or arising from the breach of any
agreement or understanding between me and another person or company or from my
use or disclosure of any confidential information or trade secrets I obtained
from sources other than the Company.

 

12. Damages and Injunctive Relief.  I acknowledge and agree that:

 

(i)    My obligations under this Agreement have a unique and substantial value
to the Company and I remain obligated even if I voluntarily or involuntarily
leave the Company’s

 

15

--------------------------------------------------------------------------------


 

employment.  I understand that if I violate this Agreement during or after my
employment, the Company may be able to recover monetary damages from me and/or
the other relief described below.

 

(ii)   I agree that a violation or even a threatened violation of this
Agreement  may result in irreparable harm to the Company and its goodwill, the
exact amount of which may be difficult or impossible to ascertain, and monetary
damages alone may not completely compensate the Company for the harm. 
Accordingly, the Company may seek an injunction prohibiting me from violating
this Agreement, an order requiring me to render specific performance of the
Agreement, and/or any other remedy which may be available at law or in equity.

 

13. Miscellaneous Provisions.

 

(i)    No failure or delay to act by the Company will waive any right, remedy or
power contained in this Agreement.  Any waiver by the Company must be in writing
and signed by an officer of the Company to be effective.

 

(ii)   The provisions of this Agreement are applicable to Confidential
Information and Work Product disclosed, developed or proprietary before or after
I sign this Agreement.

 

(iii)  This Agreement is to be construed according to its fair meaning and not
strictly for or against either party.

 

(iv)  This Agreement will be governed by the laws of the Commonwealth of
Massachusetts without regard to its conflicts of laws provisions that would
result in the application of the laws of any other jurisdiction.  Suit to
enforce any provision of this Agreement or to obtain any remedy with respect
hereto may be brought in a courts of the Commonwealth of Massachusetts and for
this purpose I expressly consent to the jurisdiction of said courts.

 

(v)   If any provision of this Agreement conflicts with the law of the
Commonwealth of Massachusetts or if any provision is held invalid by a court
with jurisdiction over the parties to this Agreement, the provision will be
deemed to be restated to reflect as nearly as possible the parties’ original
intentions in accordance with applicable law, and the remainder of the Agreement
will remain in full force and effect.  If it is not possible to restate the
provision in a legal and valid manner, then the provision will be deemed not to
be a part of the Agreement and the remaining provisions will remain in full
force and effect.

 

(vi)  This document constitutes the entire agreement between the Company and me
concerning the matters addressed in this Agreement and it supersedes any prior
agreement concerning those matters.  This Agreement may not be changed in any
respect except by a written agreement signed by both parties.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

16

--------------------------------------------------------------------------------


 

(vii) All remedies provided in this Agreement are cumulative and in addition to
all other remedies which may be available at law or in equity.

 

 

Signature:

 

 

 

 

 

Print Name:

C. Richard Lyttle, Ph.D.

 

 

 

 

Address:

 

 

 

 

 

Date:

 

 

 

 

 

THE COMPANY

RADIUS HEALTH, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

None.

 

--------------------------------------------------------------------------------